Citation Nr: 1225150	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  05-23 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a scar of the chin.

2.  Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange. 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to March 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a 
May 2004 rating decision of the RO that denied the Veteran's claim for service connection for a skin disability associated with exposure to herbicides, residuals of an injury to the arm with scarring, and residuals of an injury in Vietnam.  The Board notes that the latter issue was clarified at an October 2007 hearing before the undersigned as referring to a scar of the chin.  Thus, the matter has been characterized as such on the preceding page. 

This case was previously before the Board in February 2008, at which time the Board remanded the claim for service connection for a skin disorder for additional development of the record.  The Board denied the claims for service connection for a scar of the chin and for residuals of an injury to the arm.  The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated August 2008, granted a Joint Motion for Partial Remand.  Thereafter, the Board in a February 2009 decision, disposed of the issue of entitlement to service connection for residuals of an injury to the left arm with scarring, thereby removing it from appellate status.  The Board also remanded the issue of entitlement to service connection for a chin scar for further development it deemed necessary.  Such development has been completed and the case is again before the Board. 

Finally, the Board notes that the issue of an effective date for the grant of service connection for peripheral neuropathy of each lower extremity, prior to June 23, 2005, was also remanded in February 2008.  By rating action dated in April 2008, the RO assigned November 10, 2003, the date of claim, as the effective date for the award of service connection.  The RO advised the Veteran that such constituted a total grant of the benefit sought on appeal with respect to that issue.  He did not express disagreement with that determination.  Accordingly, this decision is limited to the issues set forth on the cover page. 
 
The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The service connection claim for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service treatment records are negative for complaints or findings of a laceration injury to the chin, and service separation examination did not reveal a chin scar. 

2.  There is no medical evidence linking the Veteran's chin scar to treatment for his teeth or removal of a traumatic bone cyst during service. 


CONCLUSION OF LAW

The requirements for establishing service connection for a scar of the chin have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374   (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

In a December 2003 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  By letter dated in March 2006, the RO advised the Veteran of how the VA determines a disability rating and assigns an effective date.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private medical records, reports from VA examinations, records from the Social Security Administration (SSA), lay statements, and hearing testimony.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran has been an active participant in the claims process by responding to notices and by providing testimony at a Board hearing.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Sanders, supra; Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran claims entitlement to service connection for a chin scar.  He has asserted in written statements submitted to the VA that he suffered a mouth injury in service in Hawaii, with damage to his teeth requiring replacement with a dental bridge, and that he received a second mouth injury in Vietnam when he caught the enemy stealing ammunition he was unloading and was hit in the mouth by a wire cutter by the Vietnamese individual.  He reported still having a "nasty scar" from the injury.  He stated at his October 2007 hearing the first injury took place in 1966 in Hawaii and the second took place in 1968 in Vietnam.  He further clarified that his claim for service connection for an "injury in Vietnam" involved his chin and facial scar.  He testified that he was hit in the mouth with wire cutters in Vietnam, resulting in his chin and facial scars, and that his service dental records showed sutures.  He testified that numerous times children have asked about his facial scars.

The Veteran's October 1965 entrance examination reveals no evidence of chin scar, with normal findings on examination, and no history of a chin scar on the report of medical history.  Service treatment records reveal that in March 1966, the Veteran underwent a dental procedure of removal of tooth number 17.  At that time a suspicious area was noted on X-ray of the left mandible, with findings of radiolucency in teeth numbers 18 and 19.  He underwent oral surgery in April 1966, with a mucoperiosteal flap and osteal window made over the sight of the radiolucency.  Exploratory findings from this procedure were described as consistent with traumatic bone cyst.  A history of a blow to the left jaw about 2 years earlier in 1964 was given.  Pathology of the bone fragment removed during surgery confirmed a diagnosis of traumatic bone cyst, with no pathologic diagnosis.  He had several teeth removed in December 1966, specifically teeth numbered 23 through 27.  A June 1968 dental record documented a suture in the area of the lip, with no mention of the jaw or chin.  None of these records showed any evidence of a laceration or scarring to the jaw.  His March 1969 separation examination noted a marking of "TT" (tattoo) left shoulder, 4 inches long, with no other markings or scars noted and examination of his head and face was marked as normal.  

Records obtained from SSA show treatment for a back injury in 1988, with no significant evidence regarding the presence of a chin scar.  Of note, a June 1988 private record addressing his back pain also included a detailed examination of the head and neck, with no lesions or scars noted.  The remainder of the SSA records showing private treatment for residuals of a back injury between 1988 and 1989 are silent for any evidence of chin scars.

Other records from private medical providers going back to 1997 failed to provide any evidence pertaining to the presence of a chin scar, with head examination repeatedly negative for findings of scars in records between December 1997 and 2006.  Of note, a March 1999 record addressed facial swelling of unclear etiology, with slight edema of the upper lips noted, but which failed to make note of any chin scar.  Cursory examinations of the head were repeatedly unremarkable for any chin scar in private treatment records from January 2003 through February 2004.  

The rest of the medical evidence, including VA and private treatment records and VA examinations up to October 2007 also show no evidence of a chin scar.  The earliest objective evidence of the chin scar is shown at the October 2007 hearing.  Observation of the Veteran's face at that time revealed the presence of a scar on his chin.  

The report of a June 2009 VA scars examination included review of the claims file.  The Veteran stated that he was involved in a fight while stationed in Hawaii in 1966, which resulted in his teeth being broken out, and he had a laceration on his chin.  He reported that his service connected scar on his lower lip was the result of being hit with a pair of wire cutters in 1968.  He reported that his chin stays sore, worse in the winter.  Examination revealed the scar was on the chin, measured about 2 centimeters and was narrow.  There was no pain or adherence.  The color, surface contour and texture were all normal.  The scar was superficial, with no underlying soft tissue damage, nor was there ulceration or breakdown.  There was no gross distortion or asymmetry of any facial features.  There was no induration, inflexibility or limitation of motion from the scar.  Photographs were submitted and showed a thin vertical scar extending from the bottom of the lower lip to the bottom of the chin.  No etiology opinion was given.  An addendum in September 2009 stated that it is most likely that the scar on the chin was more prominent 9 months after the injury, as scars fade over time.  However, there were no pictures to compare.  

A May 2009 buddy statement from a fellow service member stated that he was stationed in Hawaii with the Veteran and saw him often.  He said the Veteran was returning to base to report for duty when he was attacked and beaten by Hawaiians.  He said the Veteran's chin scar was not there before the beating and was a result of the beating.  The Board also notes that the Veteran's sister submitted a statement in September 2008 in which she referred to the fact that the Veteran had scars on his mouth and chin when he returned from service. 

In August 2009 the Veteran sent a photograph depicting the scar of the chin.  The date of the photo was not given.  The Veteran's August 2009 letter accompanying the photo stated that he planned to obtain a private medical opinion about the etiology of the scar.  However, he failed to submit any such medical opinion.  

In September 2010, the Veteran sent a written response to the VA's request that he provide old photographs from his wedding in July 1969.  He said he had no such photos in his possession, as they were destroyed by fire.  

A VA addendum opinion in May 2011 was obtained to address the etiology of the chin scar.  The examiner reviewed the claims file and gave an opinion that the chin scar was less likely than not related to a traumatic bone cyst removal in April 1966.  The review of the records showed that the Veteran indicated that his chin scar was from being hit with wire cutters, not from a bone cyst removal.  The rationale that the scar would be more prominent 9 months after the injury than presently has already been addressed.  Medical rationale would support that the appearance of the scar would improve over time due to natural fading and regrowth of skin tissue replacing scarred skin.   

Upon review of the record, the Board concludes that the preponderance of the probative evidence is against the claim. 

In this case, the evidence establishes that the Veteran did suffer an injury to his lip requiring sutures in June 1968 in Vietnam.  Service connection for the residuals of that injury to the lips has been granted.  However, there is nothing in the service treatment records reflecting a lacerating injury to the chin, and his separation examination, while noting a tattoo on the shoulder, did not mention a chin scar.  The Veteran has testified that his chin scar was the result of being hit with wire cutters and that this occurred contemporaneous with the treatment noted in the dental records in June 1968.  The Veteran's sister provided a statement that the Veteran did not have facial scars prior to service but did have scars on his mouth and chin following service.  A service buddy provided a statement that the Veteran's chin scar resulted from being beaten in Hawaii in 1966.  

The Board notes that the Veteran, his sister, and his buddy are competent to report the existence of a chin scar, as such is observable and identifiable by lay persons.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, competent evidence is not necessarily credible or probative evidence.  In this regard, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

With respect to the Veteran's and his buddy's statements, the Board notes that the Veteran has testified that his chin scar occurred in Vietnam as a result of being hit with wirecutters.  Indeed, he clarified during his hearing that his claim of "injury in Vietnam" pertained to the chin and facial scars.  However, the Veteran's buddy statement places the injury as occurring in Hawaii.  Additionally, the Veteran reported to the 2009 VA scar examiner that his chin injury occurred in Hawaii.  The inconsistency in these statements reduces the credibility of the contentions.  Moreover, the Board notes that all of the lay statements are being rendered approximately 40 years after the Veteran's discharge from service, rendering the reliability of such recall questionable, especially when considered against the contemporaneous service records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The Board notes that the Veteran had his lip sutured in June 1968; there was no mention of his chin.  It seems unlikely that a significant laceration to the chin would be treated by a dentist, or not mentioned at the time the lip sutures were placed.  However, the Board finds the Veteran's separation examination to be the most persuasive and probative evidence.  That examination provided an affirmative mention of a tattoo at separation in response to skin marks and scars, but no mention of a significant scar to the chin that was only 9 months old.  In this regard, the scar is still visible 40 years after service.  The Veteran has testified that over the years children have remarked about it and asked how he obtained it.  However, at separation, only 9 months after the alleged injury, there was no mention of it.  The VA examiner has indicated that the scar would have been more prominent 9 months after the injury than at present, due to the natural fading and regrowth of skin tissue.  Thus, the Board finds it unlikely that such a significant scar, purportedly the result of being assaulted by Vietnamese person only 9 months previously, would not have been reported or noticed at the time of the Veteran's separation examination.  Accordingly, the Board finds the lay assertions are less credible and probative than the service treatment records and the separation examination regarding the occurrence of a chin scar during service.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board further notes that the post service records from as early as 1988 do not include any findings of chin scars, even on repeated examinations of the head.  Significantly, his face was closely examined in June 1988 and in March 1999, with no chin scar reported.  While certainly not dispositive of this issue, such evidence tends to further preponderate against service-incurrence of a chin scar.

The Board has also considered whether his chin scar is related to tooth extractions or surgery to remove a traumatic bone cyst in service.  The opinion from the VA medical examiner in the May 2011 addendum clearly has stated that the Veteran's chin scar is less likely as not the result of the traumatic bone cyst removal in service.  The Veteran has not presented any evidence, lay or medical, to suggest that his scar resulted from this procedure.  

The fact remains that the service treatment records, and post service evidence as discussed above, fails to show evidence of the chin scar until the scar was noted in the October 2007 hearing.  While the Board has considered the lay assertions that the Veteran incurred a chin scar during service, the Board finds the inconsistencies by the Veteran and his buddy in reporting which incident in service caused the injury (Hawaii versus Vietnam) as well as the length of time between the observations of the Veteran's buddy and sister and their report to VA, significantly reduce the credibility of the lay assertions, and such assertions are provided minimal probative value.  As the service treatment records do not reveal any lacerating injury to the chin and are negative for a scar at separation, and the evidence does not establish that his chin scar is related to any dental treatment or cyst removal in service, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, service connection is denied.   

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a chin scar is denied. 


REMAND

In regards to the claim for entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure, this matter was previously remanded in February 2008 to address due process and developmental deficiencies.  Although the due process deficiency in regards to furnishing a VCAA notice was remedied by furnishing such notice in April 2009, the development continues to be inadequate.  Specifically, a VA skin examination was conducted in June 2009, which diagnosed eczema, but stated that there was not enough evidence in the past medical records to establish that this condition existed in service or shortly thereafter.  An addendum in May 2011 provided an opinion that the Veteran's eczema was not related to Agent Orange and indicated that the review of the records indicated he had a past diagnosis of eczema of the hands in June 2009.  This examiner stated that Agent Orange is not medically shown to cause eczema.  However, neither examiner in 2009 or 2011 is noted to have addressed the lay evidence, wherein the Veteran has testified at his 2007 hearing that his skin condition on his hands began about six months after he got out of service. 

The examiners also failed to articulate a clinical rationale that pertains to the evidence of record.  The service treatment records do show that he was treated for a rash on his neck in October 1968, with Benadryl prescribed.  He was treated for skin complaints diagnosed as urticaria in March 1999.  A March 2004 VA treatment record showed he had dry skin on his elbows, with no diagnosis given.  At the October 2007 Central Office hearing, an apparent skin condition of dry patches covering both hands was noted.  In examining this Veteran, the examiner must adequately address the clinical history, to include the treatment for the rash in service. 

Therefore, the Board has determined that the Veteran should be afforded another VA examination to obtain an additional opinion. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who treated the Veteran for his skin problems since service.  After securing any necessary release, the RO/AMC should obtain those records not currently on file.  

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA skin examination to determine the current nature of any skin disorder and to obtain an opinion as to whether such is possibly related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed.  

The examiner should provide the diagnosis for any current chronic skin disorder identified.  Following review of the claims folder and examination of the Veteran, the examiner should provide an opinion as to whether it is as likely as not (50 percent or greater likelihood) that any skin disorder diagnosed is etiologically related to service, to include the report of a rash treated with Benadryl noted in the service treatment records, or to Agent Orange exposure.  The medical basis for any opinion expressed should be set forth, and should include discussion of the Veteran's testimony that he started having trouble with his skin about six months after he got out of service. If the examiner cannot provide the requested opinions without resorting to speculation, it should be so stated with an explanation as to why an opinion could not be provided. 

3.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed. In particular, the RO/AMC should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the RO/AMC should implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing any additional development deemed necessary, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


